COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                  '
 KEIWIT CORPORATION GROUP,                                   No. 08-11-00333-CV
                                                  '
                   Appellant,                                    Appeal from
                                                  '
 v.                                                           210th District Court
                                                  '
 ROBERT SILVA,                                             of El Paso County, Texas
                                                  '
                   Appellee.                      '            (TC # 2009-4743)




                                 MEMORANDUM OPINION

       Appellant, Kiewit Corporation Group, has filed a motion to dismiss the appeal because it

no longer desires to prosecute the appeal. See TEX.R.APP.P. 42.1(a)(1). We grant the motion

and dismiss the appeal.


January 25, 2012                     ________________________________________________
                                     ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Antcliff, JJ.